IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                               Docket Nos. 44287, 44288 & 44289

STATE OF IDAHO,                               )    2017 Unpublished Opinion No. 350
                                              )
       Plaintiff-Respondent,                  )    Filed: February 3, 2017
                                              )
v.                                            )    Stephen W. Kenyon, Clerk
                                              )
BLAKE EMERSON LEE,                            )    THIS IS AN UNPUBLISHED
                                              )    OPINION AND SHALL NOT
       Defendant-Appellant.                   )    BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 44287, Blake Emerson Lee pled guilty to one count of grand theft by
possession of stolen property. I.C. § 18-2403(4). The district court sentenced Lee to a unified
term of five years, with a minimum period of confinement of one and one-half years. In Docket
No. 44288, Lee pled guilty to two counts of grand theft. I.C. § 18-2403(1). The district court
sentenced Lee to concurrent unified terms of six years, with minimum periods of confinement of




                                               1
two years. 1 In Docket No. 44289, Lee pled guilty to one count of grand theft. I.C. § 18-2403(1).
The district court sentenced Lee to a unified term of seven years, with a minimum period of
confinement of two and one-half years. Lee’s sentences were ordered be served concurrently.
The district court, however, retained jurisdiction in all three cases and sent Lee to participate in
the rider program. Thereafter, the district court relinquished jurisdiction and ordered Lee’s
sentences into execution. Lee filed I.C.R 35 motions, which the district court denied. Lee
appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Lee’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s orders denying Lee’s Rule 35
motions are affirmed.




1
       The district court’s oral pronouncement indicates that the Lee’s sentences for these two
counts is concurrent unified terms of six years, with minimum periods of confinement of two
years. However, the written judgment shows that the sentences are concurrent unified terms of
four years, with minimum periods of confinement of two years. It is the oral pronouncement of
sentence that is controlling. State v. Dreier, 139 Idaho 246, 254, 76 P.3d 990, 998 (Ct. App.
2003). Therefore, we view Lee’s sentences as concurrent unified terms of six years, with
minimum periods of confinement of two years.

                                                 2